MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                            Jun 16 2016, 10:33 am
this Memorandum Decision shall not be                                  CLERK
regarded as precedent or cited before any                          Indiana Supreme Court
                                                                      Court of Appeals
court except for the purpose of establishing                            and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
Richard Hoffman                                          Roberta L. Renbarger
Hoagland, Indiana                                        Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Richard Hoffman,                                         June 16, 2016
Appellant-Respondent,                                    Court of Appeals Cause No.
                                                         02A03-1511-DR-1996
        v.                                               Appeal from the Allen Superior
                                                         Court
Rhonda Hoffman,                                          The Honorable Charles F. Pratt,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         02D08-1408-DR-1165



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1511-DR-1996 | June 16, 2016       Page 1 of 5
                                             Case Summary
[1]   Richard Hoffman appeals the denial of his petition to annul his marriage to

      Rhonda Hoffman. We dismiss.


                                                     Issue
[2]   The sole issue we need address is whether this court has jurisdiction to consider

      Richard’s appeal.


                                                     Facts
[3]   Richard and Rhonda were married in 2009. On the parties’ marriage license

      application, Rhonda stated that she had previously been married four times and

      that her last marriage had ended by annulment. Rhonda had previously been

      married five times. Her last marriage to Curtis Lohr was annulled in 2003 as

      void because Lohr was still married to another person at the time of his

      purported marriage to Rhonda.


[4]   Rhonda petitioned for divorce from Richard in September 2014. On February

      27, 2015, Richard filed a petition to annul his marriage to Rhonda; the petition

      was filed as part of the dissolution proceedings and under the same cause

      number. In the petition, Richard alleged his marriage to Rhonda was void due

      to fraud. Specifically, Richard claimed Rhonda had misled him into thinking

      she had previously been married four times rather than five. On October 22,

      2015, after conducting a hearing on the matter, the trial court denied Richard’s

      annulment petition. Richard then initiated an appeal from this ruling.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1511-DR-1996 | June 16, 2016   Page 2 of 5
      According to the trial court’s docket, the parties’ final dissolution hearing is to

      be held on September 6, 2016.


                                                  Analysis
[5]   Richard contends the evidence is clear that Rhonda entered misleading

      information on the parties’ marriage license application regarding the number

      of times she previously had been married, thus rendering their marriage void.

      Rhonda responds that, because her last marriage was ended by annulment, it is

      considered a legal nullity and her statement on the license application that she

      previously had been married four times, not five, was accurate.


[6]   We will not resolve the merits of this dispute at this time. By rule, this court

      “shall have jurisdiction in all appeals from Final Judgments of Circuit,

      Superior, Probate, and County Courts, notwithstanding any law, statute or rule

      providing for appeal directly to the Supreme Court of Indiana.” Ind. Appellate

      Rule 5(A). We also have jurisdiction to entertain interlocutory appeals in

      accordance with Indiana Appellate Rule 14. Ind. App. R. 5(B). According to

      Indiana Appellate Rule 2(H):

              A judgment is a final judgment if:


              (1) it disposes of all claims as to all parties;


              (2) the trial court in writing expressly determines under Trial
              Rule 54(B) or Trial Rule 56(C) that there is no just reason for
              delay and in writing expressly directs the entry of judgment (i)
              under Trial Rule 54(B) as to fewer than all the claims or parties,

      Court of Appeals of Indiana | Memorandum Decision 02A03-1511-DR-1996 | June 16, 2016   Page 3 of 5
              or (ii) under Trial Rule 56(C) as to fewer than all the issues,
              claims or parties;


              (3) it is deemed final under Trial Rule 60(C);


              (4) it is a ruling on either a mandatory or permissive Motion to
              Correct Error which was timely filed under Trial Rule 59 or
              Criminal Rule 16; or


              (5) it is otherwise deemed final by law.


[7]   “Whether an order is a final judgment governs this court’s subject matter

      jurisdiction.” In re Estate of Botkins, 970 N.E.2d 164, 166 (Ind. Ct. App. 2012)

      (citing Georgos v. Jackson, 790 N.E.2d 448, 451 (Ind. 2003)). The lack of

      appellate subject matter jurisdiction may be raised at any time, and we may

      consider the issue sua sponte even if not raised by the parties. Id.


[8]   Here, Richard filed his petition for annulment as part and parcel of the

      dissolution proceedings initiated by Rhonda. After denial of the annulment

      petition, those proceedings are ongoing. Final resolution of the rights and

      responsibilities between the parties remains incomplete. In other words, denial

      of the annulment petition did not dispose of all the claims between the parties.

      The trial court did not use the “magic language” of Trial Rule 54(B) needed for

      an order to be deemed final, and thus denial of the annulment petition was

      interlocutory in nature. See id. at 167. Although certain interlocutory orders

      are appealable as of right, denial of the annulment petition does not fall within




      Court of Appeals of Indiana | Memorandum Decision 02A03-1511-DR-1996 | June 16, 2016   Page 4 of 5
       any of those categories.1 And, Richard did not follow the dictates of Indiana

       Appellate Rule 14(B) to pursue a discretionary interlocutory appeal. We lack

       subject matter jurisdiction to consider Richard’s appeal and must dismiss. See

       id. at 168.


                                                        Conclusion
[9]    The denial of Richard’s annulment petition was not a final appealable order,

       nor subject to interlocutory appeal as of right, and he did not seek permission to

       file a discretionary interlocutory appeal. We dismiss.


[10]   Dismissed.


       Vaidik, C.J., and Mathias, J., concur.




       1
           Indiana Appellate Rule 14(A) lists the following types of interlocutory orders that are appealable as of right:

                (1) For the payment of money;
                (2) To compel the execution of any document;
                (3) To compel the delivery or assignment of any securities, evidence of debt, documents or
                things in action;
                (4) For the sale or delivery of the possession of real property;
                (5) Granting or refusing to grant, dissolving, or refusing to dissolve a preliminary injunction;
                (6) Appointing or refusing to appoint a receiver, or revoking or refusing to revoke the
                appointment of a receiver;
                (7) For a writ of habeas corpus not otherwise authorized to be taken directly to the Supreme
                Court;
                (8) Transferring or refusing to transfer a case under Trial Rule 75; and
                (9) Issued by an Administrative Agency that by statute is expressly required to be appealed as a
                mandatory interlocutory appeal.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1511-DR-1996 | June 16, 2016                    Page 5 of 5